56 F.3d 866
Amy FRIEDMAN, Appellant,v.FIDELITY BROKERAGE SERVICES, INC., and other Fidelityentities, real names unknown;  Fidelity ServiceCorporation;  National FinancialServices Corporation, Appellees.
No. 94-3433.
United States Court of Appeals,Eighth Circuit.
Submitted May 4, 1995.Decided May 8, 1995.

Frederick S. Cassman, Omaha, NE, for appellant.
Kathleen M. Quinn, Omaha, NE, for appellee.
Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Amy Friedman appeals the district court's judgment on the pleadings in her action to recover funds that Fidelity Investments turned over to the State of New York according to a tax levy.  Friedman argues Fidelity should not have honored the levy because the funds it turned over were located in a Massachusetts account and not "within the jurisdiction of the State of New York."   Having carefully considered Friedman's claims, we agree with the district court that her jurisdictional arguments are misplaced and that New York Civil Practice Law and Rules Sec. 5209 (McKinney 1978) provides defendants with a complete defense to liability.  Accordingly, we affirm.  See 8th Cir.R. 47B.